Citation Nr: 0809627	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  03-02 038 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to service connection for a low back 
condition, claimed as secondary to a service-connected knee 
condition.

2. Entitlement to an increased disability rating for service-
connected degenerative arthritis of the left knee, currently 
evaluated as 10 percent disabling.

3. Entitlement to an increased disability rating for service-
connected degenerative arthritis of the right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 until 
September 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (the RO) and the November 2005 rating 
decision of the Appeals Management Center (AMC).

Procedural history

The secondary service connection claim

In June 2001, the RO received the veteran's claim of 
entitlement to service connection of a low back condition, 
which he claimed was secondary to a left knee disability.  In 
its January 2002 rating decision the RO denied the veteran's 
claim.  The veteran disagreed with the January 2002 decision 
and initiated this appeal.  The appeal was perfected by the 
veteran's timely submission of a substantive appeal (VA Form 
9) in January 2003.

In June 2003, the veteran presented sworn testimony at a 
hearing which was chaired by a Decision Review Officer at the 
RO. In January 2005, the veteran presented sworn testimony 
during a personal hearing in Washington, DC which was chaired 
by the undersigned Veterans Law Judge.  A transcript of these 
hearings have been associated with the veteran's VA claims 
folder.

This issue was previously before the Board in March 2005, at 
which time the matter was remanded to the agency of original 
jurisdiction (AOJ) via the VA Appeals Management Center (AMC) 
in Washington, DC for additional development.  In a May 2006 
Supplemental Statement of the Case (SSOC) the AOJ continued 
to deny the veteran's claim and returned the matter to the 
Board in November 2006.  

The Board again determined that a remand was required so that 
additional medical evidence might be obtained.  That 
development, has been completed and in September 2007 the AOJ 
issued a new SSOC which continued to deny the veteran's 
claim.  The matter has therefore been returned to the Board 
for further appellate review.  

The increased rating claims

The January 2002 RO rating decision also denied he veteran's 
claims of entitlement to service connection for bilateral 
knee disabilities.   The veteran's appeal as to those issues 
followed a concurrent course with the issue of service 
connection for the back disability, described above.

In the Board's March 2005 decision, service connection for 
bilateral knee disabilities was granted.  In a November 2005 
rating decision, the AMC assigned 
10 percent disability ratings for each disability.  In August 
2006, the AOJ received the veteran's Notice of Disagreement 
as to the assigned ratings for both service-connected 
disabilities.  In November 2006, the Board remanded these 
claims so that the AOJ could issue a Statement of the Case 
(SOC).  To date, the SOC has not been provided.  Regretfully, 
the Board must again remand the increased rating claims so 
that the SOC can be issued.       

Therefore, the issues of an initial disability rating in 
excess of 10 percent of a service-connected right knee 
condition and an initial disability rating in excess of 10 
percent of a service-connected left knee condition are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C. VA will notify the veteran if further action 
is required on his part.

Issue not on appeal

In April 2006 correspondence, the veteran indicated that he 
had to take an early retirement, that is to say became 
unemployable, due to his service-connected conditions.  
Accordingly, it appears that the veteran has submitted an 
informal claim for total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).  
See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
VAOPGCPREC 12- 2001 (July 6, 2001).  That matter has not been 
adjudicated by the RO, and it is referred to the AOJ for 
appropriate action.


FINDINGS OF FACT

1.  In a March 2005 Board decision, service connection of 
arthritis of the left and right knee was granted.  

2.  Lumbar spine arthritis has been diagnosed.  

3.  The weight of the competent and probative medical 
evidence supports a conclusion that the veteran's lumbar 
spine disability is related to his service connected knee 
conditions.   


CONCLUSION OF LAW

A lumbar spine disability is proximately due to or is the 
result of the veteran's service-connected knee conditions.  
38 C.F.R. § 3.310 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for a 
back disability, which he contends is secondary to this 
service-connected knee disability. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the issue on appeal.

Stegall considerations

As noted in the Introduction above, this matter has been the 
subject of two prior Board remands.  The March 2005 Remand 
was undertaken so that the veteran could be provided with 
appropriate VCAA notice and that a medical opinion could be 
obtained.  Both of these actions were successfully completed.  

In November 2006, the claim was remanded again so that a copy 
of the August 2004 opinion of the veteran's treating 
physician could be requested from the veteran and associated 
with the veteran's claims folder.  The requested opinion has 
been added to the record.  The agency of original 
jurisdiction was then to readjudicate the claim.  This was 
accomplished via the September 2007 SSOC.  Thus, the Board's 
remand instructions were complied with and no further 
development is required.  Cf. Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

A VCAA notice letter was sent to the veteran regarding his 
claim in March 2005 and again in December 2006.  These 
letters appear to be in conformity with the requirements of 
law.  The Board need not, however, discuss in any detail the 
sufficiency of VCAA notice or VA's development of the claim 
in light of the fact that the Board is granting the benefit 
sought.  Thus, any potential error on the part of VA in 
complying with the provisions of the VCAA has essentially 
been rendered moot by the Board's grant of the benefit sought 
on appeal.

Pertinent law and regulations

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran is seeking entitlement to service connection of a 
low back condition, claimed as secondary to his bilateral 
knee disability.  

In the interest of clarity a Wallin analysis will be applied.  

Regarding current disability, the medical evidence of record, 
including a report of an April 2006 VA examination, shows a 
diagnosis of arthritis of the lumbar spine.  As noted in the 
Introduction above, service connection of a bilateral knee 
condition was granted in a November 2005 rating decision.  
Wallin elements (1) and (2) have been satisfied.    

With respect to element (3), medical nexus, the evidence of 
record  includes a report of a July 2003 VA medical 
examination, the April 2006 VA examination report  and a 
November 2006 opinion of the veteran's treating physician, 
Dr. C. The Board has carefully evaluated the available 
evidence and for reasons stated immediately below finds that 
the evidence for the claim (i.e., that which found a 
relationship between the veteran's current disability and 
service-connected disability) outweighs the evidence against 
the claim.

With respect to the July 2003 VA medical examination, as 
noted in the Board's March 2005 remand, that report was 
insufficient.  Specifically, it was undertaken without 
reference to the veteran's claims folder and without 
reference to the treatment information concerning the 
veteran's service-connected knee disability.  In the absence 
of information about the onset and severity of the service-
connected knee conditions, the conclusions reached by the 
examiner are of little probative value.  

Moreover, to the extent that the July 2003 VA examiner 
reached a conclusion it was stated that it "seems" that the 
back condition was not causally related to the knee 
condition.  The opinion is unsupported by appropriate medical 
data and is speculative.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996) [medical opinions which are speculative, general 
or inconclusive in nature cannot support a claim.].

The Board therefore accords the July 2003 VA examination 
little weight of probative value.    

The April 2006 VA medical examination of Dr. G.S. noted that 
the veteran had post-military trauma in the form of 
physically demanding employment and a motor vehicle accident.  
The examiner concluded that the veteran's back condition was 
multifactoral in nature and that the post-service traumas 
were more likely the primary contributing factors and it was 
less likely the result of the knee disability.  He determined 
that these factors "could also" contribute to the veteran's 
lumbar spine disability.  As stated, that opinion is 
speculative and further appears to contemplate that the 
veteran's knee disability in some way contributed to the 
veteran's lumbar spine disorder, albeit to a lesser degree 
than the post-service traumas.  Accordingly, as this opinion 
is somewhat inconclusive the Board likewise accords it little 
weight of probative value.  

As directed in the November 2006 remand, the Board requested 
that the veteran provide a copy of an August 2004 opinion 
from Dr. C., his VA treating physician, regarding the 
relationship between the veteran's back and knee condition.  
The requested document states only that the two conditions 
(back and knee) are related.  However, along with the 
original August 2004 opinion, the veteran's treating 
physician also provided an opinion regarding the etiology of 
the veteran's back condition.  Specifically, the veteran's 
physician noted that he had been providing treatment to the 
veteran for over six years, and based on his longitudinal 
review of the veteran's symptoms and progress as well as his 
clinical experience as a board-certified physician, he 
concluded that the back condition was "as likely as not" 
related to the knee condition.  That is to say, this opinion 
was formed with knowledge of the demands placed on the 
veteran's condition by his prior employment and with a review 
to the progression of the knee and back condition.  The Board 
affords this opinion great weight of probative value.  

Specifically, the opinion of Dr. C. was issued with knowledge 
of the course of the veteran's disability.  Although both the 
United States Court of Appeals for the Federal Circuit and 
the United States Court of Appeals for Veterans Claims (the 
Court) have specifically rejected the "treating physician 
rule", see White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993), this opinion is 
still powerful evidence in the veteran's favor.

Additionally, this opinion was offered by a board-certified 
physician, that is to say by a medical professional with 
greater expertise than the July 2003 and April 2006 
examiners.  See also Black v. Brown, 10 Vet. App. 297, 284 
(1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data].  
Moreover, in addition to being offered by a professional with 
a greater degree of expertise and with a greater base of 
knowledge about the veteran's specific conditions, the 
November 2006 opinion was also offered with a degree of 
certainty not seen in the other two opinions.  

Therefore, the Board accords this opinion the greatest weight 
of probative value and finds that when compared with the more 
speculative opinions discussed above, the evidence is at 
least in equipoise.  The benefit of the doubt is resolved in 
the veteran's favor. See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  Thus, Wallin element (3), and therefore all elements 
necessary for the grant of service connection on a secondary 
basis, have been met.
 
In summary, for the reasons and bases set out above the 
criteria for the establishment of service connection for the 
back disability have been met.  
The benefit sought on appeal is therefore granted. 


ORDER

Entitlement to service connection of a lumbar spine 
disability claimed as secondary to a service-connected 
bilateral knee disability is granted.  


REMAND

As was noted in the Introduction above, in a November 2005 
rating decision the RO assigned 10 percent disability ratings 
for the veteran's service-connected knee disabilities.  In 
August 2006, VA received the veteran's timely notice of 
disagreement as to the assigned ratings.  Although requested 
in the Board's November 2006 remand, the AOJ has not yet 
issued a Statement of the Case addressing the issues of 
entitlement to increased ratings for the bilateral knee 
disabilities.  A remand for this action is necessary.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).   See also 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

Additionally, the Board notes that during the course of the 
appeal a significant case regarding adequate VCAA notice for 
increased rating claims was issued by the Court.  In Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008), the Court determined that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  

Therefore, the AOJ should initially ensure that proper VCAA 
notice as contemplated by the Court in Vazquez-Flores has 
been provided.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the veteran a VCAA 
notice which should include an explanation 
as to the information or evidence needed 
to establish entitlement to increased 
disability ratings and effective dates, as 
outlined by the Court in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).

2.  VBA should then readjudicate he 
veteran's increased ratings claims.  If 
the claims, or one of them, remain denied, 
VBA should issue a statement of the case 
to the veteran addressing the issues of 
entitlement to increased disability 
ratings for the veterans' service-
connected knee disabilities.  The veteran 
must be advised of the time limit in which 
he may file a substantive appeal. The case 
should then be returned to the Board for 
further appellate consideration, only if 
an appeal is properly perfected. 


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




______________________________________________
 Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


